Casey, J. (dissenting).
Although the delay at issue in Matter of Jose R. (83 NY2d 388) was attributable solely to the juvenile’s failure to appear, the Court of Appeals expressly "rejectfed] wholesale dismissals on a per se basis for speedy disposition lapses, irrespective of the reasons for the time lapse” (supra, at 394 [emphasis supplied]). The clear import of this statement is that each case of delay in disposition should be considered on a case-by-case basis (cf., Matter of Willie E., 216 AD2d 645). Here, the delay appears to be attributable to scheduling of the dispositional hearing by Family Court, and respondent apparently voiced no objection. The delay is less than what would have been allowed if respondent had committed a "designated felony” (see, Family Ct Act § 301.2 [8]; § 350.1 [2]), and there is no claim of prejudice caused by the delay other than the fact that respondent was in detention. In these circumstances, it is my view that the appropriate remedy for the lack of speedy disposition is to require that respondent receive credit for the period of delay in determining the period of placement.
Inasmuch as respondent’s other arguments are meritless, we would modify the order to provide respondent with credit for the 47-day period of the delay and, as so modified, the order should be affirmed.